     Dated: 7/14/2021




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

     IN RE:                              )
                                         )     Case No. 20-05494-MH3-13
                                         )
     Barry Draper Oakley,                )     Chapter 13
                                         )
           Debtor.                       )
                                         )
     ________________________________________________________________________

      AGREED ORDER DENYING TRUSTEE’S MOTION TO DISALLOW IN PART
                                   CLAIM NO. 3
     ________________________________________________________________________

            The Trustee filed a Motion to Disallow in part U.S. Bank Trust, as Trustee (Payee

     SN Servicing Corporation) Claim No. 3 [DE #23]. Subsequent to the filing of the Trustee’s

     Motion, the Payee amended the claim to resolve the Trustee’s Motion. Therefore, as

     evidenced by the signatures below, the parties agree to entry of the following order:

            IT IS HEREBY ORDERED that the Trustee’s Motion is denied and that Court’s

     Claim No. 3 is allowed in full, as amended, and, U.S. Bank Trust, as Trustee (Payee SN




Case 3:20-bk-05494       Doc 37    Filed 07/15/21 Entered 07/15/21 07:11:04                  Desc Main
                                   Document     Page 1 of 3
     Servicing Corporation) waives any attorneys’ fees and costs associated with the Trustee’s

     Motion.

            IT IS FURTHER ORDERED that U.S. Bank Trust, as Trustee (Payee SN Servicing

     Corporation) shall indemnify the Trustee and the borrower and any heirs or assigns from

     and against any claims, liabilities, damages, costs, or expenses, including reasonable

     attorneys’ fees, resulting from a claim by any other person or entity to enforce the note

     described in Claim No. 3.

            IT IS SO ORDERED.

                                        This order was signed and entered electronically as
                                                      indicated at the top of the first page.

     Approved for entry:

     /s/Edward D. Russell
     Edward D. Russell
     The SR Law Group
     PO Box 128
     Mt. Juliet, TN 37121
     (615) 559-3190
     erussell@thesrlawgroup.com


          /s/ Henry E. Hildebrand,                   III
                                                           Digitally signed by /s/ Henry E. Hildebrand, III
                                                           DN: C=US, CN="/s/ Henry E. Hildebrand, III", E=pleadings@ch13nsh.com


     ____________________________
                                                           Reason: I am the author of this document
                                                           Location: your signing location here
                                                           Date: 2021.07.14 10:03:54-05'00'
                                                           Foxit PDF Reader Version: 11.0.0


     Henry E. Hildebrand, III
     Standing Chapter 13 Trustee
     P. O. Box 340019
     Nashville, TN 37203-0019
     615-244-1101; Fax 615-242-3241
     http://www.ch13nsh.com
     pleadings@ch13nsh.com




                                                 2

Case 3:20-bk-05494      Doc 37    Filed 07/15/21 Entered 07/15/21 07:11:04                                                        Desc Main
                                  Document     Page 2 of 3
                                 CERTIFICATE OF SERVICE

     I hereby certify that on this 13th day of July 2021, a true and correct copy of the Agreed
     Order Denying Trustee’s Motion to Disallow in Part Claim No. 3 was served by U.S. mail,
     postage pre-paid, to Barry Draper Oakley, 112 Campbell Pl., La Vergne, TN 37086; James
     M. George, 1451 Elm Hill Pike, Ste 205, Nashville, TN 37210 (via ECF); Henry Edward
     Hildebrand, III Office of the Chapter 13 Trustee, PO Box 340019, Nashville, TN 37203;
     and, all parties consenting to such electronic service in this bankruptcy case.

                                                     By: /s/Edward D. Russell
                                                           Edward D. Russell




                                                                       This Order has been electronically
                                                                       signed. The Judge's signature and
                                                 3                     Court's seal appear at the top of the
                                                                       first page.
                                                                       United States Bankruptcy Court.

Case 3:20-bk-05494      Doc 37     Filed 07/15/21 Entered 07/15/21 07:11:04                   Desc Main
                                   Document     Page 3 of 3
